Citation Nr: 1547753	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left lower extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy.
 
 4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1962 to May 1964 and February 1988 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim for an increased disability rating for his service-connected lumbar spine disability. 

In his April 2009 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board to be held at VA Central Office in Washington, D.C.  However, in July 2012, before his scheduled hearing could be held, he submitted a letter indicating that he would not be able to attend his scheduled hearing on September 17, 2012.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The Veteran's claim was previously before the Board in September 2012.  At that time, the Veteran's claim was remanded for additional development.  That development, having been completed, this claim is once again before the Board.

The Board additionally notes that in a March 2015 rating decision, the RO granted the Veteran service connection for radiculopathy of the bilateral lower extremities with separate 10 percent evaluations, effective November 24, 2014.  This grant was made based upon the results of a November 2014 VA examination, showing such diagnosed conditions as related to the Veteran's lumbar spine, conducted for the purposes of evaluating neurological impairments, inter alia, in association with the Veteran's DDD and DJD of the lumbar spine.  This rating is considered an increased evaluation of the Veteran's original increased rating claim for DDD and DJD of the lumbar spine.

However, it is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, the Board notes that, despite the additional separate evaluations of 10 percent for each lower extremity due to radiculopathy, higher evaluations are still available for the Veteran's DDD and DJD of the lumbar spine.  Therefore, the issue of an increased evaluation is still in controversy and shall be adjudicated accordingly.  As such, the issues of entitlement to higher evaluations for service-connected radiculopathy, as they are considered part of the overall claim for an increased evaluation for the DDD and DJD of the lumbar spine, have also been added to the captions on the title page and have been considered in the foregoing decision accordingly.

The Board finds that, as a result of multiple sources of evidence in the record, including a statement from a William Fleming, M.D., dated in August 1992, indicating that the Veteran was totally and permanently disabled, and the June 2012 Statement of Accredited Representative in Appealed Case from the Veteran's representative, the record has raised a claim of entitlement to a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.

A review of the Veteran's electronic claims file reveals additional VA outpatient treatment records, to include a copy of the Veteran's November 2014 VA examination for his spine, with additional addendum opinions proffered in January 2015 and April 2015.  These records have been reviewed and considered accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's DDD and DJD of the lumbar spine was not manifested by any showing of ankylosis or incapacitating episodes due to intervertebral disc syndrome during the entire appeal period.

2.  The Veteran's left lower extremity radiculopathy was only manifested by, at most, mild symptoms throughout the appeals period going back to the date of claim, June 7, 2007.

3.  The Veteran's right lower extremity radiculopathy was only manifested by, at most, mild symptoms throughout the appeals period going back to the date of claim, June 7, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service connected DDD and DJD of the lumbar spine are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a disability rating in excess of 10 percent, but no higher, for service connected left lower extremity radiculopathy effective June 7, 2007  are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8720 (2014).

3.  The criteria for a disability rating in excess of 10 percent, but no higher, for service connected right lower extremity radiculopathy effective June 7, 2007  are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8720 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in April 2008, September 2007, and August 2008, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration  (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO attempted to obtain the Veteran's SSA records and was informed by the agency that the records were no longer available and had been destroyed in a March 2012 correspondence.  As such, the records were unable to be associated with the claims file and were not able to be considered in the forgoing decision.

VA also provided the Veteran with adequate medical examinations in May 2008, November 2014, January 2015, and April 2015.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria. They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's DDD and DJD of the lumbar spine is rated at 40 percent disabling under the diagnostic code for lumbosacral strain in accordance with the General Rating Formula for Schedule of Ratings-The Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran is currently evaluated as 10 percent disabling for bilateral radiculopathy of the lower extremities in accordance with the General Rating Formula for the Sciatic Nerve.  38 C.F.R. § 4.124a,  DC 8720.  A 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is mild.  Id.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is moderate.  Id.  A 30 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is severe.  A 40 percent evaluation is warranted for paralysis of the sciatic nerve that is complete, manifested by foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Spine

The Veteran contends that his DDD and DJD of the lumbar spine are worse than reflected by his current evaluation of 40 percent.  To this effect, the Veteran has claimed severe difficulties with activities of daily living due to pain and limitation of motion.

A review of the Veteran's outpatient treatment records reveals that he has been continually treated for complaints of pain and limitation of motion due to his thoracolumbar spine.  These records have been absent for any discussion of ankylosis or incapacitating episodes due to intervertebral disc syndrome.

The Veteran was provided with a VA examination in May 2008.  At the examination, the Veteran claimed an increase in pain and difficulty with mobility in his lower back since 2004 as well as neurological symptoms affecting his bladder and his lower extremities.  The Veteran was noted to require the use of a wheelchair and/or walker.  However, the VA examiner found that this was due to a combination of the Veteran's service-connected low back and his non service-connected hips.  The Veteran complained of flare-ups that occurred daily and lasted for hours, during which he was only able to perform absolutely necessary functions for daily living.  The Veteran additionally complained of symptoms of spasms, weakness, fatigue, and guarding.  However, there were no objective findings of spasms.  Range of motion testing revealed a flexion of 40 degrees, bilateral lateral flexion of 10 degrees, and bilateral rotation of 15 degrees, all with pain.  There was no additional loss of motion or pain upon repetition.  The examiner was unable to test for extension on the examination.  Strength and sensory testing were both decreased, while reflexes were normal.  In particular, the Veteran's sensory testing revealed  vibration that was absent below the left knee and decreased from the right knee to the foot; pin prick that was minimal from the calf to the foot and decreased from the thigh to the calf on the left and minimal from the calf to the foot and decreased from the thigh to the calf of the right.  The examiner noted that position sense was variable bilaterally.  No formal diagnosis for sensory findings was provided.  The Veteran was diagnosed with DDD and DJD for the lumbar spine.

The May 2008 VA examiner additionally noted that the Veteran suffered from urinary incontinence, urinary urgency, urinary retention requiring catheterization, nocturia, obstipation, erectile dysfunction, leg or foot weakness, falls, unsteadiness, and dizziness.  She indicated that these symptoms were unrelated to his claimed lumbar spine disability, and explained that due to a history of cervical stenosis with cord compression, it was difficult to determine what percentage of these symptoms were related to his lumbar spine disability.

The Veteran was provided with an additional VA examination in November 2014.  It was noted that the Veteran was diagnosed with DDD and DJD of the lumbar spine.  The Veteran reported low back pain, for which he has to use a dolomite cane.  The Veteran reported daily flare-ups that occur with walking.  Range of motion testing revealed a flexion of 80 degrees, extension of 10 degrees, and bilateral lateral flexion and rotation of 30 degrees.  Pain was noted with motion.  There was no additional loss of motion or pain with repetition.  It was noted that the range of motion testing was performed during a flare up.  There was objective evidence  of muscle spasms resulting in abnormal gait or abnormal spinal contour.  Strength testing and reflexes were normal.  Sensory testing revealed normal light touch sensation bilaterally.  However, the examiner noted sensory involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  It was noted that the Veteran was diagnosed with bilateral radiculopathy related to his service-connected DDD and DJD of the lumbar spine.  The condition was determined to mild bilaterally.  No ankylosis or any other neurological impairments were related to the Veteran's lumbar spine.  There was no indication of intervertebral disc syndrome or any incapacitating episodes.  The examiner indicated that functional impairment of the Veteran's lumbar spine showed that the Veteran was retired, but would not be able to do walking or lifting if he had a physical job.

The Veteran was provided with an addendum opinion to the November 2014 VA examination in January 2015.  The VA examiner noted that the Veteran had evaluations at McGuire Air Force Based of a spinal cord injury, including a neurosurgical evaluation documenting C6 tetraplegia due to cervical stenosis and status post C3-5 fusion.  The Veteran's condition of neurogenic bladder and bowel were found to be a manifestation of this condition.  The Veteran's lumbar condition occurred approximately 20 years prior to the symptoms he developed in 2007 to 2008 timeframe that are associated with his cervical issues.  The examiner further noted that the Veteran would be limited due to his walking limitations, pain with lifting, bending, twisting limitations and his neurogenic bowel/bladder issues.

The Veteran was provided with an additional addendum opinion to the November 2014 VA examination in April 2015.  The examiner confirmed that the Veteran does have neurogenic bladder and bowel and these are related to cervical myelopathy.  The conditions are temporally related to his cervical spine issues
and therefore less likely as not a result of his lumbar condition since this
occurred prior to the cervical condition and multiple notes are negative for any
effects on bowel or bladder continence.  The examiner also noted that findings of an electromyelogram (EMG) in 2004 were negative for radiculopathy.  It stated "Impression: Abnormal with bilateral surals either absent or reduced, but of questionable clinical significance given age and lack of other coinciding findings
to contribute to a diagnosis.  There is no evidence of R LE radiculopathy." 

Based on the above, the Board finds that the Veteran's DDD and DJD of the lumbar spine only meet the criteria for a 40 percent evaluation.  In order to warrant the next higher evaluation, the evidence must show evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board notes that the Veteran has shown no evidence of any ankylosis at any time during the pertinent appeals period.

Although higher evaluations are also afforded for evidence of incapacitating episodes due to intervertebral disc syndrome, the evidence of record has not shown any such diagnosis or incapacitating episodes during the period of appeal.

As such, the Board finds that the Veteran is only entitled to a 40 percent evaluation.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where an evaluation in excess of 40 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's DDD and DJD of the lumbar spine at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014). 

The rating criteria adequately contemplate the Veteran's DDD and DJD of the lumbar spine.  The Veteran's lumbar spine disability is manifested by symptoms such as decreased range of motion, pain, and muscle spasm or guarding severe enough to result in an abnormal gait.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Radiculopathy

The Veteran contends that his radiculopathy of the bilateral lower extremities is worse than reflected by his current separate evaluations of 10 percent.  To this effect, the Veteran has claimed that he has symptoms of leg and foot weakness, numbness, tingling, falls, and unsteadiness.

A review of the Veteran's outpatient treatment records reveals that he has been continually treated for complaints of pain and limitation of motion due to his thoracolumbar spine.  These records have been absent for any discussion of complaints or treatment for diagnosed radiculopathy.
The Veteran was provided with a VA examination in May 2008.  At the examination, the Veteran claimed an increase in pain and difficulty with mobility in his lower back since 2004 as well as neurological symptoms affecting his bladder and his lower extremities.  The Veteran was noted to require the use of a wheelchair and/or walker.  However, the VA examiner found that this was due to a combination of the Veteran's service-connected low back and his non service-connected hips.  The Veteran complained of flare-ups that occurred daily and lasted for hours, during which he was only able to perform absolutely necessary functions for daily living.  The Veteran additionally complained of symptoms of spasms, weakness, fatigue, and guarding.  However, there were no objective findings of spasms.  Range of motion testing revealed a flexion of 40 degrees, bilateral lateral flexion of 10 degrees, and bilateral rotation of 15 degrees, all with pain.  There was no additional loss of motion or pain upon repetition.  The examiner was unable to test for extension on the examination.  Strength and sensory testing were both decreased, while reflexes were normal.  In particular, the Veteran's sensory testing revealed  vibration that was absent below the left knee and decreased from the right knee to the foot; pin prick that was minimal from the calf to the foot and decreased from the thigh to the calf on the left and minimal from the calf to the foot and decreased from the thigh to the calf of the right.  The examiner noted that position sense was variable bilaterally.  No formal diagnosis for sensory findings was provided.  The Veteran was diagnosed with DDD and DJD for the lumbar spine.

The May 2008 VA examiner additionally noted that the Veteran suffered from urinary incontinence, urinary urgency, urinary retention requiring catheterization, nocturia, obstipation, erectile dysfunction, leg or foot weakness, falls, unsteadiness, and dizziness.  She indicated that these symptoms were unrelated to his claimed lumbar spine disability, and explained that due to a history of cervical stenosis with cord compression, it was difficult to determine what percentage of these symptoms were related to his lumbar spine disability.

The Veteran was provided with an additional VA examination in November 2014.  It was noted that the Veteran was diagnosed with DDD and DJD of the lumbar spine.  The Veteran reported low back pain, for which he has to use a dolomite cane.  The Veteran reported daily flare-ups that occur with walking.  Range of motion testing revealed a flexion of 80 degrees, extension of 10 degrees, and bilateral lateral flexion and rotation of 30 degrees.  Pain was noted with motion.  There was no additional loss of motion or pain with repetition.  It was noted that the range of motion testing was performed during a flare up.  There was objective evidence  of muscle spasms resulting in abnormal gait or abnormal spinal contour.  Strength testing and reflexes were normal.  Sensory testing revealed normal light touch sensation bilaterally.  However, the examiner noted sensory involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  It was noted that the Veteran was diagnosed with bilateral radiculopathy related to his service-connected DDD and DJD of the lumbar spine.  The condition was determined to mild bilaterally.  No ankylosis or any other neurological impairments were related to the Veteran's lumbar spine.  There was no indication of intervertebral disc syndrome or any incapacitating episodes.  The examiner indicated that functional impairment of the Veteran's lumbar spine showed that the Veteran was retired, but would not be able to do walking or lifting if he had a physical job.

The Veteran was provided with an addendum opinion to the November 2014 VA examination in January 2015.  The VA examiner noted that the Veteran had evaluations at McGuire Air Force Based of a spinal cord injury, including a neurosurgical evaluation documenting C6 tetraplegia due to cervical stenosis and status post C3-5 fusion.  The Veteran's condition of neurogenic bladder and bowel were found to be a manifestation of this condition.  The Veteran's lumbar condition occurred approximately 20 years prior to the symptoms he developed in 2007 to 2008 timeframe that are associated with his cervical issues.  The examiner further noted that the Veteran would be limited due to his walking limitations, pain with lifting, bending, twisting limitations and his neurogenic bowel/bladder issues.

The Veteran was provided with an additional addendum opinion to the November 2014 VA examination in April 2015.  The examiner confirmed that the Veteran does have neurogenic bladder and bowel and these are related to cervical myelopathy.  The conditions are temporally related to his cervical spine issues
and therefore less likely as not a result of his lumbar condition since this
occurred prior to the cervical condition and multiple notes are negative for any
effects on bowel or bladder continence.  The examiner also noted that findings of an electromyelogram (EMG) in 2004 were negative for radiculopathy.  It stated "Impression: Abnormal with bilateral surals either absent or reduced, but of questionable clinical significance given age and lack of other coinciding findings
to contribute to a diagnosis.  There is no evidence of R LE radiculopathy." 

Based on the above, the Board finds that the Veteran's radiculopathy of the bilateral lower extremities only meet the criteria for separate 10 percent evaluations throughout the appeals period.  In order to warrant the next higher evaluation, the evidence must show evidence of moderate or more severe symptoms, to include complete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8720.  The Board notes that the Veteran has shown no evidence of complete paralysis or even moderate incomplete paralysis during the pertinent appeals period, as the Veteran's complaints and evaluations via his VA examinations have only shown that he generally experiences decreased to limited sensation, with vibration sense only being absent below the left knee, and normal light touch sensation, but no notations of moderate or severe incomplete paralysis.  Furthermore, there are no medical findings of any significant interference with the normal working movements of his bilateral lower extremities due to his condition.

As such, the Board finds that the Veteran is only entitled to separate 10 percent evaluations for each lower extremity for radiculopathy.

In regard to the effective date for the Veteran's 10 percent evaluations, the Board finds that the Veteran's bilateral radiculopathy should be granted effective June 7, 2007.  Under the regulation an increased evaluation is normally awarded for the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400 (o) (2).  Here, the medical evidence of record first established a clear indication that the Veteran had symptoms, that would later be diagnosed as bilateral radiculopathy in the November 2014 VA examination, in the May 2008 VA examination.  The closest evidence before that examination even discussing the Veteran's sensation in his lower extremities occurred in his 2004 EMG, which established that he did not have clinically significant findings or a diagnosis of radiculopathy.  Therefore, because the Veteran's May 2008 VA examination was after he filed his claim in June 7, 2007, the Veteran is afforded the date of claim as his effective date, as it is presumed that when he filed his current claim for increase he was including the sensory symptoms of which he complained at the 2008 VA examination within the context of such claim.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where an evaluations in excess of 10 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's radiculopathy of the bilateral lower extremities at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

The rating criteria adequately contemplate the Veteran's bilateral radiculopathy of the lower extremities.  The Veteran's bilateral radiculopathy is manifested by symptoms such as mild neurological impairment, including decreased vibration and pinprick sensation of the bilateral lower extremities, with absent vibration below the left knee.  These manifestations are contemplated in the rating criteria, as the 2014 VA examiner has determined, based upon her medical knowledge and training, that such are mild.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected DDD and DJD of the lumbar spine is denied.

Entitlement to a disability rating of 10 percent, but no higher, for service-connected left lower extremity radiculopathy, effective June 7, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 10 percent, but no higher, for service-connected right lower extremity radiculopathy, effective June 7, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

As discussed above, the record reflects that the issue of entitlement to a TDIU has been raised.  See Rice, 22 Vet. App. at 453; see also 38 C.F.R. § 19.9 (2014).   According to the Schedule, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).   If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id. 

The schedular criteria for TDIU are not met during the appeals period.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities are rated as follows: DDD and DJD of the lumbar spine 40 percent disabling; radiculopathy of the left lower extremity 10 percent disabling (effective June 7, 2007); and radiculopathy of the right lower extremity 10 percent disabling (effective June 7, 2007).  The Veteran's combined disability rating is: 40 percent effective prior to June 7, 2007 and 50 percent effective thereafter. 
The Veteran's service-connected disabilities do not satisfy the schedular criteria for TDIU at any time during the appeals period.  38 C.F.R. § 4.16(a).   Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating, the Board must also consider whether referral for extra-schedular consideration is warranted at any time during the appeal period.  As set out above, such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), and when two additional criteria are met.  First, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2014).  Second, the case must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards; see 
38 C.F.R. § 3.321 (2014).

In shifting the inquiry as to whether the Veteran's service-connected disabilities prevent him from engaging in any substantially gainful employment, the Board notes that the findings of the record do support such.  Here, the record, including a statement from a William Fleming, M.D., dated in August 1992, as well as the Veteran's statements suggests that the Veteran has not been employed at any time during the pertinent appeals period.  Additionally, although SSA records have been determined to be unavailable to associate with the claims file and, as such it cannot be determined as to which disabilities led to his unemployment for SSA purposes, the Veteran's records indicate that he has been in receipt of SSA disability benefits for the duration of the appeals period.  Furthermore, the Veteran has previously complained of problems sitting for prolonged periods, as well as the fact that he has indicated that he has only ever worked in a physical labor setting as a farm hand as a young man, a laundryman in the military, and a machinist post military, and only has an 8th grade education.  

The Veteran's lumbar spine and radiculopathy were evaluated at a VA examination in November 2014.  The examiner found that the Veteran would be limited due to his walking limitations, pain with lifting, bending, twisting limitations, and would not be able to perform those actions if he had a physical job.  
The Board finds that the medical evidence of record in conjunction with the Veteran's occupational and educational histories provides a basis for consideration of entitlement to a TDIU on an extraschedular basis.  Consequently, the inferred claim of entitlement to TDIU is referred to the Director of the Compensation and Pension Service for consideration prior to the Board adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Refer the issue of entitlement to TDIU to the Director of the Compensation Service for an opinion as to whether the Veteran's service-connected disabilities prevented him from working at any time from June 7, 2007 to present. 38 C.F.R. 38 C .F.R. §§ 3.340, 4.16 (2014).

2. If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


